         Case 1:17-cv-03077-KPF Document 153 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CHRISTOPHER BUTLER,

                           Plaintiff,
                                                     17 Civ. 3077 (KPF)
                    -v.-
                                                          ORDER
RAVI SURIA,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      At a conference dated November 19, 2020, Defendant Ravi Suria’s former

counsel, Mr. Levitz, stated on the record that — at a time while still acting as

counsel for Mr. Suria — Mr. Levitz received the N.Y. C.P.L.R. § 5222 restraining

notice on behalf of Mr. Suria and forwarded it by email to Mr. Suria, who

confirmed receipt of the notice on the record. Based on these representations

on the record, the Court deems the restraining notice issued to Mr. Suria

effective as of October 6, 2020, at the latest. Furthermore, Mr. Suria is

admonished to comply with the language of N.Y. C.P.L.R. § 5222 and the oral

directives of the Court at the November 19, 2020 conference.

      SO ORDERED.

Dated:       November 20, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
